DETAILED ACTION

1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 2-21 are presented for allowance. 

3.	In a preliminary claims listing filed on October 15, 2020, claim 1 has been canceled, and new claims 2-21 have been added.

4.	This allowance of application 16/902156 is in response to Applicant’s claim preliminary amendments filed on October 15, 2020.

5.	Application 16902156 is a continuation of application 15/628853 (US 10721498) which is a continuation of application 14/792827 (US 9716735).  Application 16/902156 has benefit from provisional 62/117845 filed on February 18, 2015.

Paper Submitted
6.	It is hereby acknowledged that the following papers have been received and placed of record in the file:
a.	Information Disclosure Statement as received on November 19, 2020 was considered.

Claim Interpretation

7.	Claim 2 recites “consumption condition.”  Instant specification does not state “consumption condition.”  The feature “consumption condition” seems as a broader version of conditions of various consumptions comprising any of [0005] “reducing the delays experienced during channel ‘zapping’ ,“  [0024] “ ‘channel zapping’ (channel changing) delay to passengers,” and [0031] “the high-fidelity instances 240 are intended to be of a sufficient quality level to provide a desirable consumption experience.”  This interpretation is applied to all the claims.

8.	Claim 2 recites “in-transport” and “transport craft.”  Instant specification [0028] states “as used herein… as ‘in’ the transport craft is intended broadly to include any suitable location of those components, so that the components move along with the transport craft.”  This explanation provides the interpretation for this feature in all the claims.

Examiner’s Amendment
9.	An examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.



11.	The claims have been amended as follows:

1.	(Cancelled)

2.	(Previously Presented) An in-transport media (ITM) delivery system, comprising:
an ITM distribution server disposed in a transport craft, the ITM distribution server comprising:
a channel distribution controller to distribute a plurality of media channel offerings to one or more ITM client disposed in the transport craft;
a request controller to monitor the one or more ITM client to determine a consumption condition for the plurality of media channel offerings that is at least in part based on a characteristic of the ITM client consuming a media channel offering of the plurality of media channel offerings; and
a communications controller to communicate, to a remote media server via a communications network, feedback regarding the consumption condition for the plurality of media channel offerings and to receive respective instances of at least some of the media channel offerings from the remote media server via the communications network in response to communicating the 

3.	(Previously Presented) The ITM delivery system of claim 2, wherein the characteristic of the ITM client comprises at least one of a device type or a display resolution.

4.	(Currently Amended) The ITM delivery system of claim 2, wherein the consumption condition indicates  the media channel offering as presently consumed based on the characteristic of the ITM client.

5.	(Previously Presented) The ITM delivery system of claim 4, wherein the media channel offering is indicated as presently consumed only when the characteristic of the ITM client indicates that the media channel offering is capable of being presented as a high-fidelity instance by the ITM client.

6.	(Previously Presented) The ITM delivery system of claim 2, wherein the media channel offering is received at the communications controller as either a high-fidelity instance or a low-fidelity instance based on the characteristic of the ITM client.


wherein the media channel offering is received at the communications controller as a highest-fidelity instance supported by the ITM client, 
wherein the highest-fidelity instance is determined based on the characteristic of the ITM client.

8.	(Previously Presented) The ITM delivery system of claim 2, wherein the request controller determines that one of the media channel offerings is presently being requested by detecting that the one or more ITM client has been tuned to the media channel offering for at least a predetermined threshold dwell duration.

9.	(Previously Presented) The ITM delivery system of claim 2, wherein the request controller determines that one of the media channel offerings is presently not being requested by detecting that the one or more ITM client has not been tuned to the media channel offering for at least a predetermined threshold release duration.

10.	(Currently Amended) The ITM delivery system of claim 2, wherein:
the request controller further monitors a plurality of ITM clients disposed in the transport craft to determine, for each of  a requested media channel offerings, an associated highest fidelity supported by the plurality of ITM clients requesting the media channel offering based on the 
the communications controller further communicates the feedback to indicated the associated highest fidelity for each of the requested media channel offerings based on the characteristics the plurality of ITM clients requesting the media channel offering; and
the communication controller further receives each the requested media Chanel offering according to it’s the associated highest fidelity.

11.	(Currently Amended) The ITM delivery system of claim 2, further comprising:
a plurality of ITM distribution servers disposed in respective ones of a plurality of transport crafts and sharing a forward downlink signal; and
wherein the communications controllers of the plurality of ITM distribution servers receive at least one of the media channel offerings from the remote media server at a highest fidelity instance supported by any ITM client consuming  at least one media channel offerings across all of the plurality of ITM distribution servers sharing the forward downlink signal.

12.	(Currently Amended) The ITM delivery system of claim 2, wherein the feedback further comprises an indication of a present link quality of a communications link of which traffic is received by the communications controller; and


13.	(Previously Presented) The ITM delivery system of claim 2, wherein each of at least a portion of the media channel offerings comprises linear programming.

14.	(Previously Presented) The ITM delivery system of claim 2, wherein the transport craft is an airplane.

15.	(Currently Amended) A method for distribution of media channel offerings in an in-transport communication system, the method comprising:
monitoring, by an in-transport media (ITM) server, one or more ITM clients disposed in a transport craft;
determining a consumption condition for the plurality of media channel offerings that is at least in part based on a characteristic of an ITM client consuming a media channel offering of the plurality of media channel offerings;
generating server feedback that is based on the consumption condition for the plurality of media channel offerings;
transmitting, from the ITM server to a remote media server via a communications network, the server feedback;
receiving, by the ITM server from the remote media server via the communications network, respective instances of at least one of the media  the media channel offering; and
distributing the respective instance of the media channel offerings to the ITM client consuming the media channel offering.

16.	(Previously Presented) The method of claim 15, wherein the characteristic of the ITM client comprises at least one of a device type or a display resolution.

17.	(Currently Amended) The method of claim 15, wherein determining the consumption condition comprises determining  the media channel offering as presently consumed based on the characteristic of the ITM client.

18.	(Previously Presented) The method of claim 17, further comprising:
indicating the media channel offering is presently consumed in the server feedback only when the characteristic of the ITM client indicates that the media channel offering is capable of being presented as a high-fidelity instance by the ITM client.

19.	(Previously Presented) The method of claim 15, wherein receiving the media channel offering at the communications controller comprises either receiving a 

20.	(Previously Presented) The method of claim 15, 
wherein receiving the media channel offering at the communications controller as a highest-fidelity instance supported by the ITM client, 
wherein the highest-fidelity instance is determined based on the characteristic of the ITM client.

21.	(Currently Amended) The method of claim 15, wherein:
the monitoring further comprises determining, for each of  a requested media channel offerings, an associated highest fidelity supported by a plurality of ITM clients requesting  the media channel offering based on the characteristic of each respective one of the plurality of ITM clients requesting the media channel offering;
the transmitting further indicates the associated highest fidelity for each of the requested media channel offerings; and
each requested media channel offering is received according to the highest associated fidelity for the requested media channel offering.

Reason for Allowance

an ITM distribution server disposed in a transport craft
a channel distribution controller to distribute a plurality of media channel offerings to one or more ITM client disposed in the transport craft
a request controller to monitor the one or more ITM client to determine a consumption condition for the plurality of media channel offerings that is at least in part based on a characteristic of the ITM client consuming a media channel offering of the plurality of media channel offerings
a communications controller to communicate, to a remote media server via a communications network, feedback regarding the consumption condition for the plurality of media channel offerings and to receive respective instances of at least some of the media channel offerings from the remote media server via the communications network in response to communicating the consumption condition, the respective instances being generated and transmitted by the remote media server in accordance with the consumption condition that is at least in part based on the characteristic of the ITM client

13.	Claim 15 of the present invention is directed towards distribution of media channel offerings in an in-transport communication system.  Independent claim 15 identifies the following uniquely distinct combination of features:
monitoring, by an in-transport media (ITM) server, one or more ITM clients disposed in a transport craft
determining a consumption condition for the plurality of media channel offerings that is at least in part based on a characteristic of an ITM client consuming a media channel offering of the plurality of media channel offerings
generating server feedback that is based on the consumption condition for the plurality of media channel offerings
transmitting, from the ITM server to a remote media server via a communications network, the server feedback
receiving, by the ITM server from the remote media server via the communications network, respective instances of at least one of the media channel offerings in response to communicating the server feedback, the respective instances generated and transmitted by the remote media server in accordance with the server feedback and at least in part based on the characteristic of the ITM client consuming the media channel offering
distributing the respective instance of the media channel offerings to the ITM client consuming the media channel offering.

14.	Regarding allowed claims 2 and 15 presented above, the following is an examiner’s statement of reasons for allowance.  The following are the closest prior art:



Lynch et al. (US Pub 20080240061) [0021] teach “controllers are used for selecting between satellite or air-to-ground communications” and [0023] teach “the different content delivery channels available for distribution to the aircraft passengers.” 

Margis et al. (US 8037500)	 (10) teach “portable media devices for presenting viewing content during travel” and (45) teach “selecting the predetermined communication channel.”

O’Malley (US Pub 20160065637) [0173]-to-[0177] where [0173] teach “functionality to employ criteria relevant to a feedback criteria and/or including [] a consumption condition, and/or a consumption level”

Grandy et al. (US Pub 20040205811) [0092] teach “display a variety of media to the user such as [] a list of media channels along with links to the media channels.”

Maggio et al. (US Pub 20060253330) [0018] [0032] where [0018] teach “an audience member can view a program of interest by selecting the 

Hilson et al. (US Pub 20130125153) [0002] teach “offering and delivering a media content offer” and [0023] teach “a device such as a content server 106 may receive one or more offer(s) for item(s) of content from a party such as a content supplier.”

White et al. (US Pub 20090192870) [0008] teach “a monitoring system having a controller to receive a consumption notice indicating whether marketing content supplied by a media communication system to a media processor has been properly consumed by the media processor” and [0012] teach “monitors consumption behavior of marketing content supplied.” 

Persson et al. (US Pub 20150049253) [0019]-to-[0022] where [0019] teach “in zapping through the channels, a user may be presented with a particular program on a particular channel.”  “The user may not be interested in watching the sporting event.  In this case, the user will zap to the next channel.”  

Amit et al. (US Pub 20040043770) [0234] teach “Zap:  channel zapping is performed by either pressing the Up/Down buttons, or pressing a special 

15.	In summary, nowhere do the prior art disclose the unique combination of steps/elements listed above.  The unique combination of steps/elements listed above are a novel combination.  The instant specification provides explanation/clarification, presented in the Claim Interpretation section above, to some critical features (e.g., consumption condition, transport craft).  The prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

16.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	November 29, 2021